DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-10 were cancelled by preliminary amendment on 3/10/2022.
Claims 11-30 were newly added by preliminary amendment on 3/10/2022.
Claims 11-30 are pending and rejected.




Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,113,747 (Application No. 16/185,927).
Although the claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims is fully defined by the claims in US Patent No. 11,113,747. Specifically, independent claims 11, 20 and 26 of the instant application would be anticipated by at least claims 1, 10 and 16 of US Patent No. 11,113,747.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.


Allowable Subject Matter
Claims 11-30 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claim 11:
an ordering interface configured for access with the account by the user of the client device over a communication network, the ordering interface including a website configured to create purchase orders and add the purchase orders to an online shopping cart for the account, wherein the purchase order specifies a set of ingredients and a manner in which the set of ingredients are to be prepared based on ordering data templates corresponding to the private recipe data and the ingredient availability data, and wherein the private recipe data is linked to the product data in the ingredients database and is retrievable by the website from the private computing space; 

The most germane prior art made of record includes Zaragoza et al. (U.S. Pre-Grant Publication No. 2014/0249966) (“Zaragoza”).

While Zaragoza discloses many of the limitations as claimed in claim 1, Zaragoza does not disclose an ordering interface configured for access with the account by the user of the client device over a communication network, the ordering interface including a website configured to create purchase orders and add the purchase orders to an online shopping cart for the account, wherein the purchase order specifies a set of ingredients and a manner in which the set of ingredients are to be prepared based on ordering data templates corresponding to the private recipe data and the ingredient availability data, and wherein the private recipe data is linked to the product data in the ingredients database and is retrievable by the website from the private computing space.
Zaragoza teaches a system utilizing a software program to convert a recipe into a component (i.e. ingredient) list and shopping items list including at least one ingredient database, a login interface, a search engine, an ordering interface and a fulfillment manager (see at least Zaragoza, Fig. 1, 7; para [0018], [0032]-[0033], [0063], [0066], [0069]).  However, Zaragoza fails to incorporate an ordering interface configured for access with the account by the user of the client device over a communication network, the ordering interface including a website configured to create purchase orders and add the purchase orders to an online shopping cart for the account, wherein the purchase order specifies a set of ingredients and a manner in which the set of ingredients are to be prepared based on ordering data templates corresponding to the private recipe data and the ingredient availability data, and wherein the private recipe data is linked to the product data in the ingredients database and is retrievable by the website from the private computing space.

Additionally, PTO 892-U, the NPL article "Understanding motivations for using grocery shopping applications," discloses the utilization of recipes in a grocery shopping application.  Although the article discusses providing a shopping list by deconstructing a recipe into ingredients mapped to actual products, the article fails to incorporate wherein the purchase order specifies a set of ingredients and a manner in which the set of ingredients are to be prepared based on ordering data templates corresponding to the private recipe data and the ingredient availability data, as is required by the claims.  Therefore the cited NPL article does not render the claimed invention novel or non-obvious.

	Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684